In re Wetzler, William Andrew; Dickerson, Mary Ellen; Dickerson, Bennie Dewayne et al.; Wetzler, William August;— Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. D, Nos. 69,873; to the Court of Appeal, First Circuit, No. 00 CW 2576.
Granted. There are genuine issues of material fact precluding summary judgment. Accordingly, the judgment of the Court of Appeal is reversed, and the judgment of the trial court denying summary judgment is reinstated. Case remanded to the trial court for further proceedings.